Citation Nr: 1735076	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-01 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for residuals of a head injury.

3. Entitlement to service connection for a bilateral eye disorder.

4. Entitlement to service connection for a left arm disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1964 to September 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO, in relevant part, denied service connection for a back disorder, residuals of a head injury, a bilateral eye disorder, and a left arm disorder.

In August 2013, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran contends that his claimed disabilities stem from a fall he had while he was stationed in Korea.  Specifically, he testified that while stationed at an Army compound in a small village, he fell into a big hole, about three feet wide, hitting his head and losing consciousness for a period of time.  Upon waking up, a fellow soldier escorted him back to his bunk.  At that time, the Veteran thought he was okay, just sore.  However, he stated that shortly after the fall, he began to experience the symptoms he reports today.  Because the compound was relatively far from the main headquarters, the Veteran did not seek treatment immediately after the fall.  However, once he reported to the main base, he sought medical treatment and was given pain medication for his symptoms.  He further testified that shortly thereafter, he returned to Fort Bragg, North Carolina and he sought treatment at the Army base hospital and from various civilian doctors.  See Board Hearing Transcript, pp. 4-13; Application for Compensation dated February 11, 1970; Statement in Support of Claim dated September 17, 1986.

VA must make as many requests as are necessary to obtain potentially relevant records from a Federal department or agency, such as a service department.  VA may only end these efforts if it has concluded that the records sought do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  In this case, it is unclear whether all of the Veteran's service treatment records have been obtained.  

The available service treatment records contain the Veteran's entrance and exit examinations, along with a few entries from 1964 and 1967.  Notably, there appears to be a gap in the treatment records.  Significantly, there is no record of treatment sought during the Veteran's period in Korea, nor is there any record of treatment sought between the years of 1964 and 1967; most available treatment records are dated shortly upon entrance to service and shortly before discharge.  A health record - abstract of service - lists treatment at Dispensary #9 from May to June 1966, and Dispensary #2 in October 1966, but those records are not in the claims folder.  The Board also observes that, in the conversion of paper to electronic records, the scanning entity did not ensure that the separation examination was legible. 

Given the significant gap in the treatment records, coupled with the Veteran's consistent claims of seeking treatment in service which appears consistent with the health record abstract, the Board finds that remand is required to ensure that VA has a complete copy of the Veteran's service treatment records.  Since potentially outstanding records could affect any of the pending issues on appeal, all of them will be remanded.  Sometimes, service records are not available at the locations from which ROs normally obtain them.  Under these circumstances, ROs should attempt to obtain the records from alternate sources.  See M21-1, III.iii.2.B.1.d.  On remand, if appropriately drafted PIES and other requests for outstanding records are unsuccessful, the RO should attempt to obtain outstanding records directly from Fort Bragg, North Carolina and/or the Army base in Korea where the Veteran was stationed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain complete copies of service treatment records and service personnel records, including a legible copy of the separation examination.  If appropriately drafted PIES and other requests for outstanding records are unsuccessful, the AOJ should attempt to obtain outstanding records directly from Fort Bragg, North Carolina and the Army base in Korea where the Veteran was stationed.  See Health Record - Abstract of Service listing treatment at Dispensary #9 from May to June 1966, and Dispensary #2 in October 1966

2.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

